Case 3:19-cv-00502-RAH-SMD Document 25 Filed 04/09/20 Page 1 of 2

A.B. Dean, III and

Theresa Smith Dean | IN THE DISTRICT COURT
}
Plaintiffs, } FOR THE MIDDLE DISTRICT
Vs. | OF ALABAMA

} EASTERN DIVISION
Colonial Bank, National Association; f/k/a }
Colonial Bank,& Fay Servicing, LLC & } CASE NO: 3:19-CV-502-RAH
Wilmington Savings Fund Society, FSB & } (WO)
CITIGROUP MORTGAGE LOAN TRUST
2017-RP2 & Fictitious Parties A,B,C} TRIAL BY JURY REQUESTED
Whose exact names are currently unknown}
But will be supplemented when the exact }

names and information are determined. }

j
}

Defendants.

PLAINTIFFS’ ATTORNEY’S MOTION TO BE EXCUSED FROM ANY HEARINGS OR
REQUIRED PLEADINGS UNTIL AT LEAST MID-JUNE
1. No specific pleadings of the plaintiff are currently due.
2. The plaintiff's attorney does move that any requirements of pleadings or hearings due
from him be set after mid-June, for the following reasons:

A. The current orders about contact with others seems to have been extended until a later
date, but may be further extended. Currently the time for any actions by the Court are
undetermined, due to the virus.

B. This attorney’s daughter is 8 months pregnant with a little girl. She and her husband
already have two sons (2 and 4). They have recently moved from Chicago to
northern Virginia and the husband commutes to the headquarters of the Secret Service
in DC, where he is employed and has to work. He still works regularly. They have

no other family support in the area.
Case 3:19-cv-00502-RAH-SMD Document 25 Filed 04/09/20 Page 2 of 2

C. The pregnancy and delivery will be difficult and will involve various doctors.
Through tests and ultra sounds it has been determined that the baby will have a
significant birth defect of spina bifida. A c-section is scheduled for April 20, to
reduce the stress on the baby. Upon delivery, the baby will be transferred to another
hospital with another neurosurgeon for surgery and will be in the neonatal unit for an
undetermined time. And the mother’s hospitalization is for an undetermined time.

D. The current plan is for my wife and I to drive to Virginia (two days) for the delivery
and subsequent hospitalization of the mother and baby and to baby sit the two boys,
while the husband is at work. This is a busy time for the secret service.

E. My sister is also coming up from South Georgia to be at one hospital while another of
us is at the other hospital and someone is at the home with the boys. Currently, it is
unknown if any of us will be allowed in the hospital. After the mother and baby are
released from the hospitals, we will need to be there to transport the mother and baby
to doctors and hospitals and assist in taking care of the boys. Each hospital and
doctor’s office are about one and a half hours from the home.

F. My wife has significant health issues also and probably will not be able to go into
either hospital and be exposed to any germs or the virus.

G. It is anticipated that we will need to be in Virginia for at least 6-8 weeks.
THEREFORE, this attorney would move that this attorney be excused from any required action
until mid-June. -

\ , .
pol Y si lle — 2h
/s/ J. Michael Williams, Sr.

Hon. J. Michael Williams, Sr., WIL103
Attorney for the Plaintiff ,

P. O. Box 1068, Auburn, Al 36831
Telephone # 334-705-0200

Fax # 334-705-0958
Email: mikewilliamslaw(@yahoo.com

/ . . ; a

<7 L,. ot af (4 Att a ee
CERTIFICATE OF SERVICE: Hon. Amafida M. Beckett and Hon Tim Pittman have been
served a copy of this Motion via FCF email only
